ACCEPTED
                                                                                       03-14-00552-CV
                                                                                              4713476
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  3/31/2015 2:53:01 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                                  NO. 03-14-00552-CV

                       IN THE COURT OF APPEALS              FILED IN
          FOR THE THIRD JUDICIAL DISTRICT AT AUSTIN, 3rd COURT
                                                         TEXAS   OF APPEALS
                                                         AUSTIN, TEXAS
                  ___________________________________3/31/2015 2:53:01 PM
                                                                  JEFFREY D. KYLE
                              RAGHUNATH DASS, P.E.,                    Clerk
                                   Appellant,

                                               v.

               TEXAS BOARD OF PROFESSIONAL ENGINEERS,
                                 Appellee.
                   ___________________________________

                                  On Appeal from the
                  201st Judicial District Court, Travis County, Texas
                     ___________________________________

UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF
           _____________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       Now comes Appellee, Texas Board of Professional Engineers (“Board”), and

files this Unopposed Motion for Extension of Time to File Appellee’s Brief and

would show as follows:

                                 I. INTRODUCTION

       There is no specific deadline to file this motion to extend time. See Tex. R.

App. Proc. 38.6(d). The Appellant is unopposed to this Motion. Appellee’s current

deadline to file its brief is April 6, 2015.
                      II. ARGUMENT AND AUTHORITY

      The Court may grant an extension of time under the authority of Texas Rule of

Appellate Procedure 38.6(d). Appellee’s Brief is currently due on April 6, 2015.

Appellee requests a thirty (30) day extension of time to May 6, 2015 to file its Brief.

No extension has been requested or granted previously.

      The Appellee needs additional time to file its Brief in order to properly and

more completely research the record and law on the issues of this appeal and has been

hampered in this preparation by the undersigned counsel’s current litigation schedule.

At this time, counsel is completing a reply brief and preparing for oral arguments in

the matter Los Fresnos Consolidated Independent School District and Michael L.

Williams, Commissioner of Education v. Jorge Vazquez, Appeal Number 03-14-

00629-CV. Additionally, counsel has also been involved with briefing in the matter

Antoine Dental Center v. Texas Health and Human Services Commission, D-1-GN-

14-2229, in the 200th District Court, Travis County, Texas. Because of these

circumstances, the undersigned counsel respectfully requests the Court grant the

thirty (30) day extension to file the Brief. As stated above, Appellant does not oppose

this Motion.

                    III. CERTIFICATE OF CONFERENCE

      The undersigned counsel hereby certifies, pursuant to Texas Rule of Appellate

Procedure 10.1(a)(5), that on March 26, 2015, on behalf of the Board, Jennifer
                                                                              Page 2 of 4
Hopgood, the undersigned communicated with Mr. Jimmy Allen Hall, counsel for

Appellant, Raghunath Dass. Mr. Hall responded on behalf of Appellant that he does

not oppose Appellee’s request for a thirty (30) day extension of time for filing the

Appellee’s brief.

                                   IV. PRAYER

      WHEREFORE, PREMISES CONSIDERED, the Board respectfully requests

that its Unopposed Joint Motion for a thirty (30) day extension of time in which to

file its Brief be granted and be allowed to file its Appellee’s Brief on or before May

6, 2015.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil Litigation

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division

                                       /s/Jennifer L. Hopgood
                                       Jennifer L. Hopgood
                                       Assistant Attorney General
                                       State Bar No. 24073010
                                       OFFICE OF THE ATTORNEY GENERAL OF
                                       TEXAS
                                       Administrative Law Division
                                                                             Page 3 of 4
                                     P.O. Box 12548, Capitol Station
                                     Austin, Texas 78711-2548
                                     Telephone: (512) 936-1660
                                     Facsimile: (512) 320-0167
                                     jennifer.hopgood@texasattorneygeneral.gov
                                     ATTORNEY FOR APPELLEE,
                                     TEXAS BOARD OF PROFESSIONAL
                                     ENGINEERS


                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and forgoing
document has been served by electronic mail on this date, the 31st day of March
2015, on the following:

Jimmy Alan Hall
JIMMY ALAN HALL, P.L.L.C.
4600 Mueller Boulevard, Suite 2121
Austin, TX 78723-3372
Facsimile: (512) 857-9195
jahall@fbjah.com

J. Woodfin Jones
ALEXANDER DUBOSE JEFFERSON
& TOWNSEND LLP
515 Congress Avenue, Suite 2350
Austin, Texas 78701-3562
Facsimile: (512) 482-9303
wjones@adjtlaw.com

Counsel for Appellee

                                     /s/Jennifer L. Hopgood
                                     JENNIFER L. HOPGOOD
                                     Assistant Attorney General



                                                                       Page 4 of 4